DETAILED ACTION
This is the first Office Action on the merits based on the 17/334,852 application filed on 05/31/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16, as originally filed, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 5 is objected to because of the following informalities:  
In Claim 5 line 5, the limitation “the receipt” should be “receipt”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US Patent Publication No. 2009/0005224).

    PNG
    media_image1.png
    560
    717
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    684
    604
    media_image2.png
    Greyscale

Regarding claim 1, Davis discloses a treadmill (Folding Treadmill 100; Figure 5), comprising a chassis (Base bracket 102; Figure 5), stand columns (Support posts 148; Figure 2) mounted at both sides of the chassis (i.e., the posts 148 are on both sides of the chassis 102 as seen in Figure 2), a deck (Endless belt 140; Figure 2) rotatably mounted on the chassis and configured to rotate relative to the chassis to a longitudinal direction or a horizontal direction (i.e., the endless belt 140 is rotatebly mounted on the chassis in order to be in a folded and unfolded position as seen in Figures 2 and 8), a handrail assembly (Handrails 158; Figure 5) rotatably mounted on the stand columns and configured to rotate relative to the stand columns to a folded state or an unfolded state (i.e., the handles 158 are rotatebly connected to the stand columns 148 as seen in Figures 5 and 8), and a controller (Controller 164; Figure 2; i.e., the controller 164 controls the motor 146 that controls the handrail assembly 158 and the endless deck 140 to be in the folded and unfolded position) configured to control rotation of the deck and the handrail assembly, wherein the controller is configured to control the deck to rotate to the longitudinal direction when the controller controls the handrail assembly to rotate relative to the stand columns to be in the folded state (i.e., the elevating motor 146 controls the handrail system 158 to rotate when activated while also controlling the deck to be placed within the folded state as seen in Figure 8; Para. [0056] – [0057]), and control the handrail assembly to rotate relative to the stand columns to be in the unfolded state when the controller controls the deck to rotate from the longitudinal direction to the horizontal direction (i.e., the elevating motor 146 controls the deck to move into the horizontal direction while also controlling the handrail system to move to the unfolded position; Para. [0049]).

Regarding claim 2, Davis discloses each stand column 148 is rotatably connected to the chassis 102 and configured to rotate by a predetermined angle relative to the chassis (i.e., the stand columns 148 can be rotated to an angle as seen in Figure 2 and then rotate to a stored vertical position as seen in Figure 8), and each stand column is oriented in a predetermined direction angled relative to the longitudinal direction at the predetermined angle when the deck is oriented in the horizontal direction (i.e., the predetermined direction of the stand 148 as seen in Figure 2), wherein when the controller controls the deck to rotate to the longitudinal direction and the deck has rotated from the horizontal direction to the predetermined direction (i.e., the deck rotate to be in the longitudinal direction and move through multiple angles including the predetermined direction as seen in Figure 8), the deck is configured to drive the stand columns and the handrail assembly on the stand columns to rotate synchronously by the predetermined angle to the vertical direction (i.e., the system can work in unison to move the handrail system 156, deck 140, and stands 148 utilizing the motor 146 that controls each of the structures of the system to move in the folded or unfolded position)

Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Davis discloses a pushrod motor (Lifting motor 30; Figure 1) used to control the deck 140 but does not teach a handrail motor coupled to the handrail assembly and configured to drive the handrail assembly to rotate, wherein the controller comprises a first control panel coupled to the handrail motor and configured to control the handrail motor so that the handrail motor drives the handrail assembly to rotate. The Office Notes that the push rod motor is controlling both the handrail assembly and the deck within the Davis reference.
Regarding claim 16, Davis discloses the chassis 102 and deck 140 but does not teach a fixed plate is arranged on the chassis, a second stopping groove is provided in the fixed plate, a rotation groove is provided in the deck, and the stand column is provided with a stopping shaft; the stopping shaft penetrates through the second stopping groove into the rotation groove, and is configured to rotate relative to the second stopping groove and the rotation groove; when the deck rotates from the horizontal direction to the predetermined direction relative to the stand column and the stopping shaft, the stopping shaft moves from a first end of the rotation groove to a second end of the rotation groove and abuts against the second end, so that the deck pushes the stand column to rotate synchronously; and when the deck pushes the stand column to rotate from the predetermined direction to the longitudinal direction, the stopping shaft rotates from the first end of the second stopping groove to the second end of the second stopping groove.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ke (CN209564566U), Wang (US Patent Publication No. 2006/0252605), Baker (US Patent Publication No. 2017/0189744), Tsou (Us Patent No. 2003/0130094), Huang (US Patent Publication No. 2014/0121066), and Trevino (US Patent Publication No. 2003/0125165).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                           
/ANDREW S LO/Primary Examiner, Art Unit 3784